Citation Nr: 9907754	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-26 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. Medical evidence demonstrates that the veteran has low 
back pain, with some limitation of motion due to pain, but 
no evidence of severe limitation of lumbar spine motion, 
listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity 
of joint space, or abnormal mobility on forced motion.


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records dated in July 1973 indicate that the 
veteran complained of lower back pain.  In September 1973 the 
veteran's physical profile record was changed to reflect the 
presence of the congenital anomalies of the lumbar spine.

An x-ray taken in conjunction with a November1978 retention 
examination revealed multiple vertebral deformities with 
block vertebrae at level of L4 with two pedicles on the right 
and one the left.  It was also noted that the veteran's 
pelvis was asymmetrical.  These findings were noted to be 
consistent with congenital abnormalities and chronic low back 
pain.  

In January 1983 the veteran underwent a retention examination 
for the Army Reserve which noted mild lumbar scoliosis.  A 
June 1984 examination classified the veteran's back 
disability as moderate to mild mid-thoracic scoliosis.

The veteran underwent a VA orthopedic examination in August 
1996.  The reported history included a childhood fracture of 
the right proximal tibia and fibula.  As a result the 
veteran's right leg was 1 inch shorter that the left.  The 
reported complaints were of daily pain to some degree in the 
low back area without radiation or numbness.  The veteran's 
back was stiff in the morning and walking aggravated pain.  
Examination was negative for spasm but revealed scoliosis to 
the right, flattening of the lordotic curve, and mild 
tenderness over the lumbar area to percussion.  Range of 
motion was 80° forward flexion, 15° hyperextension and 
lateral bending was 35° in both directions.  The veteran 
could stand on his heels and toes, lower extremity muscle 
mass was even upon measurement, deep tendon reflexes were 
even at the knees and ankles and the right lower extremity 
was 1 inch shorter than the left.  The diagnosis was chronic 
lumbosacral strain superimposed on a congenital instability, 
history of fracture right lower extremity as a child was with 
right lower extremity shortening.  A radiology report 
indicated congenital abnormality of the L4 vertebral body 
with a partial duplication and resultant mild scoliosis of 
the lumbar spine, and the presence of six non rib-bearing 
lumbar vertebral bodies.

In November 1996 the veteran was granted service connection 
for chronic lumbosacral strain which was evaluated as 20 
percent disabling.  Subsequently, this appeal was timely 
perfected.

In October 1997 the veteran underwent a VA orthopedic 
examination, at which time his gait favored the left leg.  
The veteran was able to stand on heels and toes.  With 
standing there was noted kyphoscoliosis of the lumbar spine 
and the left hip and shoulder were higher than the right.  
Mild bilateral paraspinal muscle spasm was noted as well as 
tenderness on palpation.  Lower back range of motion was 80° 
forward flexion, 10° extension, lateral bending 20° 
bilaterally and rotation 40° bilaterally.  Deep tendon 
reflexes were +3/4 at the knees and 2/4 at the ankles.  
Straight leg raising was 70 degrees bilaterally with low back 
pain on the tested side.  Sensory and motor examination was 
+5/5 throughout and the left leg was noted as 1 centimeter 
(cm) longer than the right.  X-rays noted scoliosis of the 
spine with congenital abnormalities.  A comparison of the 
October 1997 and August 1996 films was without interval 
change.  

The veteran underwent another VA examination in July 1998.  
Subjective complaints were consistent with previous 
examinations.  The veteran reported that his present comfort 
level allowed the operation of a car for at least two hours 
and walking for at least 30 minutes.  The veteran reported 
chronic, bothersome pain with flare-ups with excess activity 
about once per week which improved with rest and medication 
in about one day.  The veteran was able to walk on toes and 
heels and flex forward and reach to the lower tibia.  
Percussion of the flexed spine was not painful.  Back range 
of motion was 80° flexion, 15°extension and rotation and 
lateral bending were 30° bilaterally.  Moderate pain was 
noted on movement.  Alignment was noted as "Okay" with the 
exception of very mild scoliosis.  Back tenderness was noted 
at L5.  Knee and ankle reflexes were normal as well as 
extensor muscles and sensation at lower legs and feet.  Calf 
circumference was equal and straight leg raising was easily 
tolerated to 80°.  The diagnosis was chronic muscular strain 
superimposed on congenital instability.  Lumbar nerve roots 
were "Okay."  The examiner opined that the veteran suffered 
a 15 percent decrease in the motions of the back which 
increases to 25 percent on flare-ups.  The report indicates 
that the examiner reviewed the veteran's previous medical 
record.


Criteria

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

With respect to the veteran's complaints of pain, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40 and 4.45 (1997).  See Johnson v. Brown, 9 
Vet. App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Here, as the veteran's claim involves limitation of 
motion of the lumbar spine, a consideration of an increased 
evaluation based on functional loss due to pain on use or due 
to flare-ups is proper.  


Analysis

In this case, the most recent medical evidence demonstrates 
that the veteran exhibits moderate pain on motion.  However, 
there is no evidence of listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The Board finds, 
therefore, that the criteria for a rating higher than 20 
percent for lumbosacral strain are not met. 

The Board notes that the Ratings Schedule also provides a 
compensable rating for limitation of motion of the lumbar 
spine when the disability is slight (10 percent), moderate 
(20 percent), or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  In this case, the Board finds 
the veteran does not demonstrate severe limitation of motion.  
In fact, the most recent VA examination in July 1998 found 
that the veteran could flex forward and reach to the lower 
tibia.  Further, back range of motion was measured as 80° 
flexion, 15°extension and rotation and lateral bending were 
30° bilaterally.  It was estimated that he only had a 25 
percent decrease in back motion even during flare-ups.  

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when there it is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (1995).  However, the 
veteran does not exhibit severe or pronounced symptoms of 
disc disease; his neurological symptoms are moderate at best.  
Reflexes have been normal or mildly decreased in the lower 
extremities on testing and the presence of a herniated disc 
has not been confirmed on radiographic testing.  

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups.  The regulations require 
that a finding of dysfunction due to pain must be supported 
by, among other things, adequate pathology.  38 C.F.R. § 4.40 
(1997); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  In this case the VA examiner opined that the veteran 
suffered a 15 percent decrease in the motions of the back 
which increases to 25 percent on flare-ups however, the Board 
notes that the current 20 percent evaluation includes 
consideration of characteristic pain on motion and loss of 
lateral spine motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Moreover, recent testing has revealed only mild 
tenderness in the back and only mildly restricted movement 
because of pain.  There is insufficient evidence of weakness, 
deformity, atrophy or other objective pathology to support 
complaints of pain and dysfunction such as to warrant a 
higher rating.  As such, the Board must conclude that the 
preponderance of the evidence is against an increased 
evaluation for lumbosacral strain based on functional loss 
due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 
4.45.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.


ORDER

Entitlement to a rating in excess of 20 percent for a 
congenital lumbosacral disorder aggravated during service is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


